                                                                        Case 2:19-cv-00360-MMD-NJK Document 7 Filed 03/18/19 Page 1 of 3



                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT BONDS, ESQ.
                                                                    2   Nevada Bar No. 6228
                                                                    3   TREVOR WAITE, ESQ.
                                                                        Nevada Bar No. 13779
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                            IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA
                                                                                                                 -*-
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                        WILLIE HENRY                                Case No. 2:19-cv-00360-MMD-NJK
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                               Plaintiff,
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14 v.                                                        JOINT STIPULATION AND ORDER
                                                                                                                                EXTENDING DEFENDANT TRANS
                                                                   15 DOVENMUEHLE MORTGAGE; EXPERIAN
                                           LAWYERS

                                           SUITE 200




                                                                                                                                 UNION LLC’S TIME TO FILE AN
                                                                   16 INFORMATION SOLUTIONS, INC;                                  ANSWER OR OTHERWISE
                                                                      EQUIFAX INFORMATION SERVICES LLC;                            RESPOND TO PLAINTIFF’S
                                                                   17 IBEW PLUS CREDIT UNION; AND TRANS                          COMPLAINT (FIRST REQUEST)
                                                                      UNION LLC,
                                                                   18

                                                                   19           Defendants.

                                                                   20          Plaintiff Willie Henry (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and

                                                                   21   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   22
                                                                        to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On February 28, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   24
                                                                        answer or otherwise respond to Plaintiff’s Complaint is March 22, 2019. Trans Union needs
                                                                   25

                                                                   26   additional time to locate and assemble documents relating to Plaintiff’s claims. Trans Union’s

                                                                   27   counsel will then need additional time to review the documents and respond to the allegations in
                                                                   28   Plaintiff’s Complaint.
                                                                                                                         1                             KB/26112
                                                                        Case 2:19-cv-00360-MMD-NJK Document 7 Filed 03/18/19 Page 2 of 3



                                                                    1           Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including April 12, 2019, provided that Trans Union’s
                                                                    3
                                                                        counsel participates in a 26(f) conference if scheduled prior to this date. This is the first stipulation
                                                                    4
                                                                        for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    5

                                                                    6           Dated this 18th day of March, 2019

                                                                    7                                                   ALVERSON TAYLOR & SANDERS

                                                                    8                                                   /s/ Trevor Waite________________________
                                                                                                                        KURT BONDS.ESQ.
                                                                    9
                                                                                                                        Nevada Bar No. 6228
                                                                   10                                                   TREVOR WAITE, ESQ.
                                                                                                                        Nevada Bar No. 13779
                                                                   11                                                   6605 Grand Montecito Pkwy
                                                                                                                        Suite 200
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                        Las Vegas, NV 89149
                                                                   13                                                   Telephone: (702) 384-7000
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                        Facsimile: (702) 385-7000
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                   efile@alversontaylor.com
                                                                                                                        kbonds@alversontaylor.com
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                        twaite@alversontaylor.com
                                                                   16
                                                                                                                        HAINES & KRIEGER, LLC and KNEPPER &
                                                                   17                                                   CLARK, LLC

                                                                   18                                                   /s/ David H. Krieger
                                                                                                                        David H. Krieger
                                                                   19
                                                                                                                        8985 S. Eastern Ave., Suite 350
                                                                   20                                                   Henderson, Nevada 89123
                                                                                                                        Telephone: (702) 880-5554
                                                                   21                                                   Facsimile: (702) 383-5518
                                                                                                                        dkrieger@hainsandkrieger.com
                                                                   22
                                                                                                                        and
                                                                   23                                                   Matthew I. Knepper
                                                                                                                        Miles N. Clark
                                                                   24                                                   10040 W. Cheyenne Ave., Suite 170-109
                                                                                                                        Las Vegas, Nevada 89129
                                                                   25                                                   Telephone: (702) 825-6060
                                                                   26                                                   Facsimile: (702) 447-8048
                                                                                                                        Matthew.knepper@knepperclark.com
                                                                   27                                                   miles.clark@knepperclark.com
                                                                                                                        Counsel for Plaintiff
                                                                   28                                                   Counsel for Trans Union LLC
                                                                                                                           2                                KB/26112
                                                                        Case 2:19-cv-00360-MMD-NJK Document 7 Filed 03/18/19 Page 3 of 3



                                                                    1                                                                 ORDER
                                                                    2             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4                    March 19,
                                                                                  Dated this ______ day of ______________________ 2019.
                                                                    5

                                                                    6

                                                                    7                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9

                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27
                                                                        N:\kurt.grp\CLIENTS\26100\26112\pleadings\Willie Henry-Joint Stip Extnsn Time to Respond Plntf's Complaint.doc
                                                                   28
                                                                                                                                            3                                            KB/26112
